 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8    ROBEY HAIRSTON,                                    No. 2:18-cv-2669 DB P
 9                       Petitioner,
10            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
11    BOY’S & GIRL’S CLUB,
12                       Respondent.
13

14

15          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

16   corpus pursuant to 28 U.S.C. § 2254 and a request to proceed in forma pauperis. Petitioner

17   alleges numerous violations of the civil rights of two people by a Boys and Girls Club. For

18   several reasons, the court will recommend this action be dismissed.

19          Rule 4 of the Rules Governing § 2254 Cases requires the court to make a preliminary

20   review of each petition for writ of habeas corpus. The court must dismiss a petition "[i]f it plainly

21   appears from the petition . . . that the petitioner is not entitled to relief." Rule 4, Rules Governing

22   § 2254 Cases; Hendricks v. Vasquez, 908 F.2d 490 (9th Cir. 1990).

23          First, a petition for a writ of habeas corpus is appropriate only for an action seeking to

24   challenge a detention. See 28 U.S.C. §§ 2241(c), 2254(a), 2255. In the present case, petitioner is

25   not challenging a detention.

26          Second, to the extent petitioner is seeking relief for a violation of his civil rights, he is

27   advised that he must file any such complaint in the district where the violation occurred. It

28   ////
 1   appears that petitioner is seeking relief for something that occurred in Palm Desert, California.

 2   Palm Desert is part of the Central District of California.

 3            Finally, petitioner is further advised that a suit for a violation of his civil rights under 42

 4   U.S.C. § 1983 is only appropriate against an entity acting “under color of state law.” If petitioner

 5   wishes to bring a suit against the Boys and Girls Club under 42 U.S.C. § 1983, he must first

 6   determine whether it is an entity acting under color of state law.

 7            Accordingly, IT IS HEREBY ORDERED that:

 8            1. The Clerk of the Court shall assign a district judge to this action; and

 9            2. Petitioner’s motion to proceed in forma pauperis (ECF No. 2) is denied as moot.

10            Further, IT IS RECOMMENDED that this action be dismissed.

11   Dated: October 11, 2018

12

13

14

15

16

17

18

19   DLB:9
     DB/prisoner-habeas/hair2669.fr
20
21

22

23

24

25

26
27

28
                                                           2
